NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

J. K. and J. C., on behalf of themselves and    No.    16-35687
on behalf of K.K-R., a minor,
                                                D.C. No. 9:15-cv-00122-RWA
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MISSOULA COUNTY PUBLIC
SCHOOLS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                Richard W. Anderson, Magistrate Judge, Presiding

                      Argued and Submitted February 9, 2018
                               Seattle, Washington

Before: M. SMITH and MURGUIA, Circuit Judges, and GORDON,** District
Judge.

      Plaintiffs-Appellants J.K. and J.C. bring this appeal on behalf of their

daughter, K.K-R., asserting that the Missoula County Public Schools (“MCPS”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
violated the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1400, et seq. when it failed to evaluate K.K-R. for special education services

until 2013. After a 15-day administrative due process hearing, the hearing officer

denied Plaintiffs-Appellants’ claims, concluding that the IDEA’s two-year statute

of limitations barred Plaintiffs-Appellants’ claims before 2012, and that MCPS did

not violate the IDEA. Plaintiffs-Appellants then filed suit in federal court, and the

district court dismissed Plaintiffs-Appellants’ amended complaint and entered

judgment for MCPS. Reviewing the district court’s factual findings for clear error,

see N.B. v. Hellgate Elem. Sch. Dist. ex rel Bd. of Dirs., 541 F.3d 1202, 1207 (9th

Cir. 2008), we affirm.

      “[T]he IDEA’s statute of limitations requires courts to bar only claims

brought more than two years after the parents or local educational agency ‘knew or

should have known’ about the actions forming the basis of the complaint.” Avila v.

Spokane Sch. Dist. 81, 852 F.3d 936, 937 (9th Cir. 2017); see also 20 U.S.C.

§ 1415(f)(3)(C). The record supports the district court’s finding that Plaintiffs-

Appellants knew or should have known the alleged action forming the basis of

their complaint by August 2009 when they first enrolled K.K-R. in middle school.

Because Plaintiffs-Appellants failed to file their claims until October 1, 2014, their

claims arising prior to October 1, 2012, are barred by the statute of limitations.




                                          2
       As a state entity receiving assistance under the IDEA, MCPS has an

obligation to identify, locate, and evaluate all students with disabilities in its

boundaries. See 20 U.S.C. § 1412(a)(3)(A); see also, e.g., Compton Unified Sch.

Dist. v. Addision, 598 F.3d 1181, 1183 (9th Cir. 2010). The duty to evaluate a

student arises when disability is “suspected,” or “when the district has notice that

the child has displayed symptoms of that disability.” Timothy O. v. Paso Robles

Unified Sch. Dist., 822 F.3d 1105, 1119 (9th Cir. 2016). MCPS knew in the spring

of 2010 that K.K-R. was hospitalized for suicidal ideations, arguably triggering its

child find obligation. See 20 U.S.C. § 1401(3)(A)(defining “child with a disability”

to include a child with “serious emotional disturbance”); see also L.J. by and

through Hudson v. Pittsburg Unified Sch. Dist., 850 F.3d 996, 1006–07 (9th Cir.

2017) (finding that a student who exhibited behavioral issues and attempted suicide

outside of school required special education services). Therefore, the district court

may have erred in finding that MCPS did not violate its child find obligation in the

spring of 2010. Nevertheless, because the two-year statute of limitations on this

violation lapsed in the spring of 2012 and Plaintiffs-Appellants filed their claim in

October 2014, Plaintiffs-Appellants’ claim on this issue is barred. See 20 U.S.C. §

1415(f)(3)(C); see also Avila, 852 F.3d at 937.

      The record otherwise reflects that MCPS allowed Plaintiffs-Appellants to

participate in developing K.K-R.’s educational plan and, contrary to Plaintiffs-


                                            3
Appellants’ claim, had not “predetermined” K.K-R.’s placement. See K.D. ex rel

C.L. v. Dep’t of Educ., 665 F.3d 1110, 1123 (9th Cir. 2011) (explaining that a

school district violates the IDEA if it predetermines placement for a student before

developing the child’s individualized education plan (“IEP”)). Additionally, the

record supports the district court’s finding that MCPS developed an IEP that

appeared “reasonably calculated” to enable K.K-R. to make progress in Missoula

County schools. See Endrew F. ex rel Joseph F. v. Douglas Cty Sch. Dist. RE-1,

137 S. Ct. 988, 999 (2017) (holding that “[t]o meet its substantive obligation under

the IDEA, a school must offer an IEP reasonably calculated to enable a child to

make progress appropriate in light of the child’s circumstances.”). Because MCPS

complied with IDEA’s procedural and substantive requirements beginning in

October 2012, Plaintiffs-Appellants are not entitled to reimbursement for the costs

of placing K.K-R. at Maple Lake Academy. See W.G. v. Bd. of Trs. of Target

Range Sch. Dist. No. 23, 960 F.2d 1479, 1485–86 (9th Cir. 1992) (explaining that

parents have an equitable right to reimbursement only if a school district has failed

to offer a child free appropriate public education) superseded in part by statute on

other grounds; see also Everett v. Santa Barbara High Sch. Dist., 28 F. App’x 683,

685 (9th Cir. 2002).

      AFFIRMED.




                                          4